DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims

Applicant’s amendments and remarks in the reply filed 6/10/2022 have been acknowledged and entered.  Claims 1-20 are pending; claims 9-20 are withdrawn.  The rejection of Claim 1 under 35 USC 112 has been withdrawn in view of applicant’s amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Bang et al. (US 2018/0337070), and further in view of Okamoto et al. (US 2019/0047118), McFadden (US 2005/0287685).
Regarding Claim 1:  Bang teaches a wafer cleaning apparatus, comprising:
 a chamber (Fig. 2, element 800) configured to be loaded with a wafer (element W);
a nozzle (element 342) above the wafer and configured to provide liquid chemicals on an upper surface of the wafer;
a housing (element 100) spaced apart from and under the wafer; and
a laser module (element 400) configured to irradiate a laser on the wafer, the laser supplied external to the housing.
Bang does not expressly disclose a transparent window between the wafer and the laser module.  However, Okamoto teaches that it is known to provide a transparent window between a wafer and a laser module in order to suppress cleaning liquid from adhering to an irradiation surface of a laser irradiation unit [0117].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Bang with a transparent window in order to suppress cleaning liquid from adhering to the last module components, as suggested by Okamoto.
Bank does not expressly disclose a controller configured to control the laser module and temperature as claimed.  However, McFadden teaches a wafer testing apparatus including a laser module configured to irradiate a laser onto the wafer for heating, and a controller configured to: control an on/off state of the laser module; turn the laser module on and off; and retain a temperature of the wafer within a temperature range [0062-0063].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Bang with a controller to control the laser module and maintain the temperature of the wafer being heated. 
Regarding Claims 2 and 3:  The prior art teaches the elements of Claim 1, as discussed above.  The prior art does not expressly disclose the temperature ranges and the laser times.  However, it has been held that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114).  The apparatus of the combined prior art is fully capable heating within the claimed range and irradiating the substrate with the laser for a time within the claimed range.
Regarding Claim 7:  The prior art teaches the elements of Claim 1 as discussed above.  Bank further teaches that the laser includes a wavelength of a band of a visual ray or an infrared ray [0064], which is understood to be within the claimed range.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bang et al. (US 2018/0337070), Okamoto et al. (US 2019/0047118), and McFadden (US 2005/0287685), as applied to Claim 1, and further in view of Koren et al. (US 2004/0018008).
Regarding Claim 5:  The prior art teaches the elements of Claim 1 as discussed above.  Bang teaches a laser supply unit configured to supply the laser to the laser module (element 400).  Bang does not expressly disclose an aspherical lens.  McFadden teaches the use of lens to focus the laser [0034], but does not expressly disclose an aspherical lens.  However, Koren teaches that it is known to use an aspherical lens to focus the light [0068].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the prior art apparatus with an aspherical lens to focus the light, as suggested by McFadden and Koren.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bang et al. (US 2018/0337070), Okamoto et al. (US 2019/0047118), and McFadden (US 2005/0287685), as applied to Claim 1, and further in view of Timans (US 2002/0137311).
Regarding Claim 6:  The prior art teaches the elements of Claim 1 as discussed above.  Bang does not expressly disclose an optical intensity detector configured to detect the laser reflecting from the wafer and sense the on/off state of the laser module.  However, Timans teaches an apparatus for heating a substrate with laser irradiation including an optical intensity detector to detect the laser reflecting from the wafer to adjust the laser input parameters [0089].  As such, the detector of Timans is considered able to sense the on/off state of the laser since the reflected radiation, or lack thereof, corresponds to the laser on/off state.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the prior art apparatus with an optical intensity detector in order to detect the reflected radiation to further control or adjust the laser, as suggested by Timans. 
Allowable Subject Matter
Claims 4 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The reviewed prior art does not anticipate or fairly suggest the wafer cleaning apparatus having the features of claims 4 or 8.  The closest prior art of record is that of Bang et al. as set forth above.  However, Bang does not teach or suggest the laser module irradiates the laser entirely to a lower surface of the wafer, as required by claim 4.  Bang does not teach or suggest a hollow region between the transparent window and the laser module within the housing, and a reflecting plate along a lower surface of the hollow region, as required by claim 8.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on the combination of references now applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In response to applicant’s amendment, the prior art rejection now cites Bang et al. to teach the wafer cleaning apparatus having a housing spaced apart from the wafer and a laser module external to the housing.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA CAMPBELL whose telephone number is (571)270-7382. The examiner can normally be reached Monday-Friday 9 AM- 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NATASHA N CAMPBELL/Primary Examiner, Art Unit 1714